Exhibit 10.38

[AIZ Letterhead]

September 16, 2010

Mr. Alan Colberg

8 West 19th Street

8th Floor

New York, NY 10011

Dear Alan:

We are pleased to confirm the terms of your employment with Assurant, Inc. (the
“Company”). As of March 28, 2011, your employment with the Company will commence
on the terms and conditions set forth below.

1. Duties. You will serve as Executive Vice President, Marketing and Business
Development of the Company, based in our New York City office. In this position
you will report to Robert Pollock, President and Chief Executive Officer of
Assurant, Inc., and you will become a member of the Company’s Management
Committee.

2. Compensation. We will recommend to the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”) that you be provided
with compensation for 2011 commensurate with the standard compensation package
provided to other members of the Company’s Management Committee, including an
annualized base salary of no less than $500,000 and a target annual incentive
award opportunity for 2011 of no less than 90% of your annual base salary.
Actual annual incentive payments are determined based upon Company results and
are not guaranteed. We will also recommend that you be provided with a long-term
equity incentive award for 2011 having a target value on the grant date equal to
no less than 175% of your annual base salary. Long-term equity incentive awards
are granted pursuant to the Amended and Restated Assurant, Inc. Long-Term Equity
Incentive Plan (“ALTEIP”), typically in the March Compensation Committee meeting
for the award cycle that begins that year. Should the Compensation Committee
approve a long-term incentive award having a grant date prior to the date on
which you commence employment, you understand and agree that, should you fail to
commence your employment with the Company by the close of business on April 28,
2011, any such award will automatically terminate and be cancelled, and you will
forfeit such award without payment therefor.

4. Other Benefits. We will recommend to the Compensation Committee that you be
provided with a Change of Control Employment Agreement containing a 3 times
multiple, substantially in the form of the agreement that has been provided to
you for review. We will also recommend your participation in the Assurant
Supplemental Executive Retirement Plan, such participation to be effective as of
July 1, 2011. As a



--------------------------------------------------------------------------------

senior executive your benefits will also include executive 401(k), pension, and
long term disability plans.

Based upon your level, you are eligible for 24 PTO (paid time off) days, which
are a combination of sick and vacation days, per year.

5. Sign-On Payment. To induce you to accept employment under the terms and
conditions of this offer letter, and to replace certain compensation and other
benefits that you will forfeit upon acceptance of employment with the Company,
subject to, and within 30 days after, commencement of your employment with the
Company, and in no event later than March 15, 2012, you will receive a cash
payment of $7,500,000 (the “Sign-On Payment”), less any and all income and
employment taxes required to be withheld, subject to your continuous employment
through the date of such payment. The Sign-On Payment will be subject to the
following terms and conditions:

 

  (i) In the event of a voluntary termination of your employment, or a
termination of your employment by the Company for “Cause,” as defined in the
ALTEIP (each, a “Clawback Termination”), in either case on or prior to the first
anniversary of the date of your commencement of employment with the Company the
(“Commencement Date”), you will pay to the Company, in cash within 30 days of
the date of termination of your employment (the “Termination Date”), an amount
equal to the full after-tax value of the Sign-On Payment, determined based on
your marginal tax rate in effect on the Termination Date.

 

  (ii)

In the event of a Clawback Termination after the first anniversary of the
Commencement Date and on or prior to the third anniversary of the Commencement
Date, you will pay to the Company, in cash within 30 days of the Termination
Date, an amount equal to the product of (x) the full after tax value of the
Sign-On Payment, determined based on your marginal tax rate in effect on the
Termination Date and (y) a fraction, the numerator of which equals (A) 36 minus
(B) the number of months of your employment with the Company, rounded to the
nearest half-month, and the denominator of which equals 36.

As with all our employees, your employment will be on an at-will basis and the
terms thereof will be subject to applicable Company policies, which may be
changed by management. Employment is contingent upon proof of employment
eligibility under the Immigration Reform and Control Act of 1986. Please bring
identification with you on your first day to substantiate your eligibility to
work in the United States (and complete the employment eligibility verification
form).

You hereby acknowledge and agree that this offer of employment supersedes and
replaces any prior offer of employment provided to you by the Company, either
orally or in writing or by any other means, and that this letter, if executed by
you, shall constitute



--------------------------------------------------------------------------------

the sole understanding between you and the Company regarding your employment
with the Company.

If the foregoing accurately sets forth the terms of your employment with the
Company, please so indicate by signing below and returning one signed copy of
this letter agreement to me by 5:00 p.m., Eastern Daylight Time on October 31,
2010 (the “Execution Time”). This offer of employment shall remain outstanding
until the Execution Time, provided that the Company retains the right to rescind
this offer of employment in the event that it becomes aware (i) that you have
disclosed the existence, or the terms, of this offer to anyone other than your
current employer, immediate family members or your legal or financial advisors
or (ii) of circumstances which, if you were employed by the Company, would
constitute the basis for a termination of your employment by the Company for
Cause. If we have not received a signed copy of this offer letter by the
Execution Time, this offer of employment, and this offer letter, and all other
terms and conditions outlined shall automatically lapse, terminate and be of no
further effect.

 

Sincerely,    

/s/ Robert Pollock

     

Robert Pollock

   

President and Chief Executive Officer

Assurant, Inc.

   

 

Agreed to and Accepted by:

   

/s/ Alan Colberg

    October 11, 2010

Alan Colberg

    Date